— Judgment unanimously affirmed. Memorandum: Although defendant correctly argues that the court erred in charging the jury to draw no adverse inference from his failure to testify because defense counsel did not request such a charge (CPL 300.10 [2]; see, People v Mullally, 147 AD2d 904, lv denied 73 NY2d 980; People v Gonzalez, 145 AD2d 923, lv denied 73 NY2d 1015), we disagree with his contention that reversal is required. The issue is unpreserved, and we decline to reach it in the interest of justice; the proof of defendant’s guilt was overwhelming, and defense counsel himself made this statement of law on summation.
We have examined defendant’s remaining contentions and find them lacking in merit. (Appeal from judgment of Onondaga County Court, Mulroy, J. — robbery, first degree, and other charges.) Present — Boomer, J. P., Green, Pine, Balio and Davis, JJ.